Citation Nr: 0724502	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  05-29 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right 
shoulder disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. R. Murphy, Law Clerk


INTRODUCTION

The veteran had active service from May 1950 to April 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
VARO in Waco, Texas which continued the denial of entitlement 
to service connection for a right shoulder disorder because 
additional evidence submitted was not both new and material.  
A notice of disagreement was received in August 2005, a 
statement of the case was issued in September 2005, and a 
substantive appeal was received subsequently also in 
September 2005.


FINDINGS OF FACT

1.  Service connection for right shoulder disorder was denied 
by a September 1999 rating decision; a substantive appeal was 
not received to perfect the appeal from that determination.

2. Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for a right 
shoulder disorder has not been received since the initial 
September 1999 rating decision.


CONCLUSION OF LAW
                                    
New and material evidence has not been received since the 
September 1999 rating decision which denied service 
connection for right shoulder disorder; and thus, the claim 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Notice to a claimant must be provided "at 
the time" that VA receives a completed or substantially 
complete application for VA-administered benefits.  Pelegrini 
at 119 (2004).

The Board finds that the VCAA letter sent to the appellant in 
March 2005 essentially complied with statutory notice 
requirements as outlined above.  In addition to notifying the 
appellant of the evidentiary requirements for the claim of 
service connection, the RO advised the appellant of the legal 
requirement to submit new and material evidence to reopen his 
previously denied claim for service connection for a shoulder 
disorder.  

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the United States Court of Appeals for Veterans Claims 
(the Court) addressed directives consistent with VCAA with 
regard to new and material evidence.  The Court stated that 
in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a 
service-connection claim.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).
 
In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  
 
In this case, the March 2005 letter informed the veteran of 
what evidence was necessary to establish entitlement to 
service connection.  Moreover, the RO previously denied the 
claim for a shoulder disorder because there was no evidence 
of any type of shoulder injury while in service.  The March 
2005 letter specifically requested evidence of an injury 
during service.  Thus, the requirements set forth in Kent 
have been satisfied.    

The Board acknowledges that notice of the disability rating 
and effective date elements was not provided.  However, this 
error is non-prejudicial as the claim is denied rendering 
matters governing the assignment of a disability rating and 
effective date moot.  In the circumstances of this case, a 
remand would serve no useful purpose.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
treatment records from 1996 to 2005.  Further, the RO 
requested the veteran's service medical records from the 
National Personnel Records Center (NPRC); however, the NPRC 
responded in 1997 that the records were destroyed in the 1973 
fire.  The Board notes that the veteran's service medical 
records appear to be unavailable.  In a case in which a 
claimant's service records are unavailable through no fault 
of his own, there is a heightened obligation for VA to assist 
the veteran in the development of his claim and to provide 
reasons or bases for any adverse decision rendered without 
these records.  See O'Hare v. Derwinski, 1 Vet.App. 365 
(1991); see also Moore v. Derwinski, 1 Vet.App. 401 (1991) 
(holding that the heightened duty to assist a veteran in 
developing facts pertaining to his claim in a case in which 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records).  In 
March 1998, the RO made a formal finding that the veteran's 
service medical records were unavailable.  Thus, the Board 
finds that the RO had made all necessary attempts to assist 
the veteran in obtaining these records and has met its 
heightened obligation.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  To 
the extent that VA in anyway has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all pertinent evidence obtainable by VA has been 
associated with the claims file, the Board finds that the 
duty to assist has been fulfilled and any error in the duty 
to notify would in no way change the outcome of the below 
decision.


Pertinent Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or in an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104, 
7105 (West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to reopen, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2006).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  In this case, it is the 
evidence received after the September 1999 rating decision.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  The Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

The Court has held that "for service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled American Veterans 
v. Secretary of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. 
Cir. 2005); Shedden v. Principi, 381 F.3d 1163, 1166 (Fed. 
Cir. 2004).  If the veteran fails to demonstrate any one 
element, denial of service connection will result.  Disabled 
American Veterans, supra.; Coburn, supra.

Analysis

The present appeal involves the issue of whether new and 
material evidence has been received to reopen a claim for a 
right shoulder disorder.  
 
Service connection for a right shoulder disorder was denied 
by the RO in a September 1999 rating decision.  The veteran 
was informed of this rating decision and he filed a timely 
notice of disagreement to initiate an appeal. A statement of 
the case was issued in September 2000 however, the veteran 
failed to file a timely substantive appeal.  Under the 
circumstances, the Board finds that the September 1999 rating 
decision became final.  38 U.S.C.A. § 7105(c).  As previously 
noted, the veteran's service medical records were not 
available for review.   However, the evidence of record prior 
to the September 1999 rating decision consisted of sick call 
records from December 1952 to February 1953.    VA treatment 
records between 1995 and 1999 reflect treatment for a 
shoulder disorder.  However, there is no indication of a 
causal relationship between the shoulder difficulties and 
service.

Since the September 1999 rating decision, the following 
additional evidence has been added to the record: VA 
treatment records from June 1999 to July 2005, and a February 
2005 letter from a comrade.

The VA treatment records that have been associated with the 
claims file since the initial rating decision are 
unremarkable with regard to any complaints, treatment, or 
diagnosis of a right shoulder disorder.  As this medical 
evidence was not already of record at the time of the 
September 1999 rating decision, the Board finds that this 
additional medical evidence is new because it is not 
redundant of previous medical evidence.  However, since these 
medical records do not include any evidence of a shoulder 
disability while in service, or a link between any current 
right shoulder disability and service, this evidence is not 
material because it does not relate to an unestablished fact, 
such as whether the veteran had an injury to his shoulder 
while in service, which is necessary to substantiate the 
veteran's claim.  Furthermore, the letter from a comrade is 
also new evidence that has not been considered regarding the 
veterans in service activity.  However, the letter 
specifically states that the veteran's comrade "had no 
specific recollection of [the veteran] or [the veteran's] 
accident."  Similar to the aforementioned new VA medical 
evidence, this letter does provide new evidence, but again 
the evidence is not material because it fails to establish 
that the veteran was injured while in service.  Accordingly, 
the claim of entitlement to service connection for back 
disability is not reopened.  38 U.S.C.A. § 5108. 

ORDER

New and material evidence to reopen a claim for a right 
shoulder disorder has not been received.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


